IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00094-CV

MORRELL MASONRY SUPPLY, INC.,
                                                            Appellant
v.

JOE ODEN AND MARCIA ODEN,
                                                            Appellee



                           From the 87th District Court
                               Leon County, Texas
                           Trial Court No. NOT-09-379


                          MEMORANDUM OPINION


      Appellant has filed a “Motion to Dismiss Appeal.” See TEX. R. APP. P. 42.1(a)(1).

It states that the parties have entered into a settlement agreement and that Appellant

seeks dismissal of this appeal with costs to be assessed against the party incurring them.

      Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.
                                            REX D. DAVIS
                                            Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed July 27, 2011
[CV06]




Morrell Masonry Supply v. Oden                             Page 2